      Case: 1:17-cv-01335-SO Doc #: 54 Filed: 12/23/20 1 of 1. PageID #: 943




                IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OHIO
                                                                   IT IS SO ORDERED.
JOHN DOE,                          )                               /s/ Solomon Oliver, Jr.
                                   )                               United States District Judge
                                   )                               12/23/2020
     Plaintiff,                    )     Case No. 1:17-cv-01335
                                   )
v.                                 )
                                   )     Judge Solomon Oliver, Jr.
OBERLIN COLLEGE,                   )
                                   )
     Defendant.                    )
                                   )

                        NOTICE OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff John Doe, with the

consent of all parties, hereby gives notice that this matter is to be voluntarily dismissed with

prejudice. The parties agree that the court shall retain jurisdiction over the enforcement of the

Settlement Agreement into which the parties have entered. Each party shall bear its own costs.



DATED: December 22, 2020


/s/ Christopher C. Muha                               /s/ David H. Wallace
Justin Dillon (D.C. Bar #502322)                      David H. Wallace Ohio Bar #0037210)
Christopher C. Muha (Ohio Bar #0083080)               William A. Doyle (Ohio Bar #0090987)
KAISERDILLON PLLC                                     Ashley M. Bailes (Ohio Bar #0096768)
1099 14th Street, NW                                  Taft Stettinius & Hollister
8th Floor West                                        3500 BP Tower
Washington, DC 20005                                  200 Public Square
(202) 640-2850                                        Cleveland, OH 44114
(202) 280-1034 (facsimile)                            (216) 241-2838
jdillon@kaiserdillon.com                              (216) 241-3707 (facsimile)
cmuha@kaiserdillon.com                                dwallace@taftlaw.com
                                                      wdoyle@taftlaw.com
Attorneys for Plaintiff John Doe                      abailes@taftlaw.com

                                                      Attorneys for Defendant
                                                      Oberlin College
